Title: Samuel Brown to Thomas Jefferson, 25 May 1813
From: Brown, Samuel
To: Jefferson, Thomas


          
            Dear sir. Natchez may 25th 1813—
            Your letters of the 17th & 24th ult. arrived by the last mail & having just obtained a large supply of the Capsicum, it gives me great pleasure to transmit some of it, to you, in time for planting—That which I planted this spring is just coming up—the plants of last season are loaded with pods & will continue to bear both blossoms & fruit until December or january if protected from the severe frosts by a slight covering of straw. By the next mail I shall do myself the favor of sending you as much of the Capsicum as you can use until your own becomes productive A tablespoonful of the pods will communicate to Vinegar a fine aromatic flavor & that quantity is as much as would serve a northern family many months. In this warm climate our relish for Capsicum is greatly increased & I am much inclined to subscribe to the opinion of Mr Bruce “that nothing is so great a preservative of health in hot climates.” I
			 have even had thoughts of hinting to the Secretary of
			 war the propriety of substituting Capsicum for a part of the
			 Ration of Spirits which are allowed our troops & I am very confident that the effect of this change would soon be
			 perceptible—I am informed by those who have lately returned
			 from St antonio that the Inhabitants of that part of the continent use this small indigenous Capsicum in almost every thing they eat & that they
			 attribute to it medicinal qualities to which they acknowledge themselves indebted for the singular  portion of health which they are said to enjoy In a few cases here, of disorders of the alimentary canal, I have had
			 reason to think very highly of it but my experience has been too limited to permit
			 me to say much of it at present—The result of future observations I shall do myself
			 the favor to communicate to you at another time.
            I was fortunate in meeting with a friend who has taken charge of your letter to Mr Henderson & will convey his answer this far on his return from Waschita. As he is very attentive to such commissions I hope to be able to forward Mr Hendersons letter in two or three weeks at the farthest. As the Mississippi floods the whole country between this place & the mouth of the wachita & as there is now no direct communication by post the voyage will be performed in a skiff & will require about 10 or 12
			 days.
            Your kind wishes for my happiness excite in my breast emotions of the most sincere gratitude. A few months ago my Heart has recd an incurable wound by the Death of a wife whom I most tenderly loved, who has left me three infants my oldest daughter not yet four years of age, my youngest only four months. You have felt the bitterness of this species of sorrow & can judge how far it surpasses all others. You however enjoyed a source of consolation which is inaccessible by me—the consciousness that your life was ever useful to your country & the world. This shield cannot be
			 penetrated by the “arrows of outrageous fortune” alas! I have it not.
            The amusements of your age are such as the wise & good have always wished to enjoy—But how blessed blest is that Country where those who have spent their youth in the dangerous toils of Planting the Tree of liberty can, in despite of the Tyrants of the earth devote the evening of their lives to the pleasing
			 amusements of Horticulture!!! Most sincerely do I pray that you may long continue to participate in that Happiness which our country enjoys—
            Your Mo Obt Sam Brown
          
          
            I am more than ever pleased with the Guinea grass.—We have here a grass that will defy the heat of your “brown autumn.” I shall send it to you when the seed is ripe—
            S B
          
         